Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00835-CR

                            Jesus GONZALEZ-GALLEGOS,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR6182
                        Honorable Frank J. Castro, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 3, 2021.


                                             _____________________________
                                             Lori I. Valenzuela, Justice